TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-04-00442-CV



                                    In the Matter of D. L. W.




              FROM THE COUNTY COURT AT LAW OF BASTROP COUNTY
            NO. 2004-02, HONORABLE M. BENTON ESKEW, JUDGE PRESIDING



                            MEMORANDUM OPINION


               D.L.W. appeals from the order temporarily committing her for mental health services.

She complains that the trial court should have dismissed the application at the commitment hearing

because the record did not contain the required proper certificates of medical examination from two

physicians. We will affirm the judgment.

               Appellant was picked up on the morning of June 29, 2004 after citizen complaints

and police observation of her behavior. Police received a report at 7:30 a.m. that appellant was

cursing loudly at someone, although no one was with her. A police officer then saw appellant

walking south in the northbound lane of traffic of a city street, cursing loudly, screaming, and

spitting at passing vehicles; the officer transported appellant to appellant’s friend’s home. About

two hours later, the officer received reports and then observed appellant in public cursing loudly to

no one who was present. As police transported appellant to their headquarters, appellant became

even more upset at “the people in her head,” according to the police report. She slapped herself in

the face and struck the car-door glass with her hand and continued to yell at people who were not
present. Appellant was transported to state mental health facilities. Dr. Thomas Tan, who examined

appellant on July 6, 2004, opined that she had schizoaffective disorder, was bipolar, and showed the

effects of cannabis abuse and recent use of crack cocaine.

                The court held a probable-cause hearing on July 5, 2004 and held a commitment

hearing on July 13, 2004.1 Appellant contended at both hearings that the State had not filed the

requisite two valid certificates of medical examination. See Tex. Health & Safety Code Ann.

§ 574.009 (West 2003). She contended that the court must dismiss the proceeding. See id.

§ 574.009(d).

                Before the probable-cause hearing, the State filed certificates from Drs. Brian

Reynolds and Darlene McLaughlin. The court sustained appellant’s objection to Reynolds’s

certificate because it was not sworn. See id. § 574.011 (West 2003). Appellant objected to

McLaughlin’s certificate because she testified that she signed her certificate outside the presence of

the notary the day before it was notarized. Over appellant’s objection to McLaughlin’s certificate,

the court found probable cause to keep appellant in custody pending the commitment hearing.

                Before the commitment hearing, the State then filed a certificate of medical

examination from Dr. Thomas Tan. At the commitment hearing, the court again denied appellant’s

request to dismiss the proceeding for lack of two proper certificates based on the impropriety of

McLaughlin’s certificate. The court then ordered appellant temporarily committed for mental health

services.




       1
          Although no record of the probable-cause hearing is before us, we may accept as true
appellant’s unchallenged statement of facts. See Tex. R. App. P. 38.1(f). The reporter’s record of
the commitment hearing is before this Court.

                                                  2
                On appeal, appellant reurges her contention that the court should have dismissed the

proceeding because the State failed to file two valid certificates before the commitment hearing. She

does not challenge the adequacy of Tan’s affidavit, but contends that McLaughlin’s affidavit was

inadequate because it was notarized outside McLaughlin’s presence.

                “A hearing on an application for court-ordered mental health services may not be held

unless there are on file with the court at least two certificates of medical examination for mental

illness completed by different physicians each of whom has examined the proposed patient during

the preceding 30 days.” Tex. Health & Safety Code Ann. § 574.009(a) (West 2003). If the

certificates are not on file at the time set for the hearing on the application, the judge “shall dismiss

the application and order the immediate release of the proposed patient.” Id. § 574.009(d). The

certificate must be sworn to by the physician. Id. § 574.011(a). If one of the two certificates on file

is not sworn when the commitment hearing begins, the court must dismiss the case. See Marroquin

v. State, 112 S.W.3d 295, 301 (Tex. App.—El Paso 2003, no pet.).

                We conclude that the irregularity in the notarization does not require reversal in this

case. There were two sworn certificates on file at the beginning of the commitment hearing; this

satisfied the technical requirements of the statute to permit the hearing to begin. This case is thus

distinct from those in which a certificate was filed but not sworn, see id., or only one certificate was

filed, see In re J.J., 900 S.W.2d 353, 356 (Tex. App.—Texarkana 1995, no pet.).

                Although the court was aware of the irregularity in the notarization at the time of the

commitment hearing, the court also had already overruled appellant’s objection to McLaughlin’s

certificate after hearing sworn testimony from McLaughlin at the probable-cause hearing. The

statute does not specify how the certificate must be “sworn to;” there is no express requirement of

                                                   3
notarization. See Tex. Health & Safety Code Ann. § 574.011. Like most affidavits, the certificate

in this case recites that it was sworn “before” the notary. See Sullivan v. First Natl Bank of Flatonia,

83 S.W. 421, 422 (Tex. Civ. App. 1904) (affidavits traditionally sworn to in person). But

McLaughlin testified that she did not swear before the notary. To the extent that her testimony in

the probable-cause hearing raised questions about the notarization, however, the court and the parties

had the chance to explore and resolve doubts about the sufficiency of the oath and the adequacy of

the certificate. Her testimony at the probable-cause hearing served the solemnizing purpose of the

requirement that the certificate be sworn to before the commitment hearing. The court’s overruling

of the objections to McLaughlin’s affidavit at the probable-cause hearing indicates that it resolved

any doubts in favor of the adequacy of McLaughlin’s certificate before the commitment hearing

began. Thus, two proper certificates were on file before the certification hearing began.

                On these facts, we conclude that the court did not err by failing to dismiss this cause.

We affirm the judgment.




                                                W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Affirmed

Filed: February 17, 2005




                                                   4